UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2222


In Re: MICHAEL SCOTT MCRAE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (5:97-cr-00094-H-6)


Submitted:   October 17, 2013               Decided:   November 6, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Scott McRae, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Scott McRae petitions for a writ of mandamus,

alleging that the district court has unduly delayed acting on

his    June    26,      2012     “Motion        to    Discontinue        Sentence       from

Jurisdictional         Error.”      He     seeks      an    order   from     this   court

directing the district court to act.                   Our review of the district

court’s docket reveals that the district court denied McRae’s

motion   by    order     entered    on     October         15,   2013.     Accordingly,

because the district court has recently denied McRae’s motion,

we    grant    leave    to     proceed     in    forma      pauperis      and    deny    the

mandamus      petition    as     moot.      We       dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         PETITION DENIED




                                            2